Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                 No. 04-12-00643-CR

                              Juan Jose VILLARREAL,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                   From the 226th District Court, Bexar County, Texas
                             Trial Court No. 2008-CR-6418
                    The Honorable Sid Harle, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, the motion to withdraw is
GRANTED, and the trial court’s judgment is AFFIRMED.

      SIGNED June 12, 2013.


                                                _____________________________
                                                Marialyn Barnard, Justice